Title: To Thomas Jefferson from Albert Gallatin, 13 October 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     13th Oct. 1808
                  
                  I enclose a letter addressed to you, respecting the internal duties. If you approve the arrangement, it will only be necessary to sign your approbation at bottom & return the letter: & I will carry the same into effect.
                  Whilst at New Haven, Judge Edwards made a formal complaint of the total incapacity of the dist. atty. Huntington. As this was however general, I concluded not to lay the subject before you till Mr Granger’s arrival as I understood that he was Huntington’s friend. I have written so to Huntington; for his letter to you came enclosed in another to me nearly similar to that he wrote you.
                  I dislike at this moment making new regulations for the embargo. Yet the enclosed application from Alexandria demands attention. Shall we write to M’Culloch to be more strict, or to Symmes that regular trading vessels may take full cargoes when there is no suspicion—Or shall we answer that the restriction of ⅙th not being legal but only recommendatory, each collector must exercise his discretion? 
                  Respectfully Your obedt. Sevt.
                  
                     Albert Gallatin 
                     
                  
               